Cite as 2016 Ark. App. 252

                   ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CR-15-762


                                                 Opinion Delivered   May 4, 2016

ANDREW TYLER PERKINS                             APPEAL FROM THE
                  APPELLANT                      MONTGOMERY COUNTY
                                                 CIRCUIT COURT
V.                                               [NO. CR-14-26]

STATE OF ARKANSAS                                HONORABLE JERRY RYAN, JUDGE
                               APPELLEE

                                                 AFFIRMED



                            WAYMOND M. BROWN, Judge


           Appellant Andrew Perkins was found guilty of possession of drug paraphernalia

(methamphetamines) and misdemeanor public intoxication by a Montgomery County jury.

He was sentenced to twelve years’ imprisonment on the possession charge and was fined $100

for public intoxication.

       Perkins argues on appeal that the trial court abused its discretion by not granting him

a continuance after voir dire. When the only issue is whether the trial court abused its

discretion, we may affirm by memorandum opinion.1 We have examined the parties’ briefs

and the applicable law, and we find no abuse of discretion by the trial court in denying the

continuance. We therefore affirm by memorandum opinion.


       1
           In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985) (per curiam).
                           Cite as 2016 Ark. App. 252

Affirmed.

GRUBER and GLOVER, JJ., agree.

Justin B. Hurst, for appellant.

Leslie Rutledge, Att’y Gen., by: Jake H. Jones, Ass’t Att’y Gen., for appellee.




                                        2